Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 1 of 28 Page ID
                                 #:10677




                       Exhibit 5
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 2 of 28 Page ID
                                 #:10678
                                                                               1


 1                         UNITED STATES OF AMERICA
                          UNITED STATES DISTRICT COURT
 2                       CENTRAL DISTRICT OF CALIFORNIA
                                WESTERN DIVISION
 3
                                     - - -
 4                      HONORABLE CHRISTINA A. SNYDER
                    UNITED STATES DISTRICT JUDGE PRESIDING
 5                                   - - -

 6
        MARCUS GRAY; ET AL.,              )
 7                                        )
                 PLAINTIFF,               )
 8                                        )        CASE NO.:
        VS.                               )        CV 15-5642-CAS
 9                                        )
        KATY PERRY; ET AL.,               )
10                                        )
                 DEFENDANT.               )
11     ___________________________________)

12

13

14                   REPORTER'S TRANSCRIPT OF PROCEEDINGS

15                          WEDNESDAY, JULY 31, 2019

16                           LOS ANGELES, CALIFORNIA

17

18

19

20

21

22                        LAURA MILLER ELIAS, CSR 10019
                         FEDERAL OFFICIAL COURT REPORTER
23                      350 WEST FIRST STREET, ROOM 4455
                          LOS ANGELES, CALIFORNIA 90012
24                              PH: (213)894-0374

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 3 of 28 Page ID
                                 #:10679
                                                                               2


 1

 2
       APPEARANCES OF COUNSEL:
 3
       ON BEHALF OF PLAINTIFF:
 4

 5                CAPES SOKOL
                  BY: MICHAEL A. KAHN, ESQ.
 6                    LAUREN COHEN, ESQ.

 7                7701 FORSYTH BOULEVARD
                  12TH FLOOR
 8                ST. LOUIS, MO 63105

 9
                  KAYIRA LAW, LLC
10                BY: ERIC KAYIRA, ESQ.

11                2100 HANLEY ROAD, SUITE 208
                  CLAYTON, MO 63105
12

13
       ON BEHALF OF DEFENDANTS OTHER THAN MS. PERRY:
14

15                MITCHELL SILBERBERG & KNUPP
                  BY: CHRISTINE LEPERA, ESQ.
16                    AARON M. WAIS, ESQ.
                      JEFFREY MOVIT, ESQ.
17                    GABRIELLA NOURAFCHAN, ESQ.
                      JACOB ALBERTSON, ESQ.
18
                  11377 WEST OLYMPIC BOULEVARD
19                LOS ANGELES, CA 90064

20
       ON BEHALF OF THE PERRY DEFENDANTS:
21
                  GREENBERG TRAURIG
22                BY: VINCENT H. CHIEFFO, ESQ.

23                1840 CENTURY PARK EAST
                  SUITE 1900
24                LOS ANGELES, CA 90067

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 4 of 28 Page ID
                                 #:10680
                                                                               3


 1
                                         INDEX
 2
       WITNESSES FOR
 3     THE PLAINTIFF:
                                DIRECT      CROSS      REDIRECT    RECROSS
 4

 5     DRELLISHAK, STEVEN
       BY: MS. COHEN                12                     97
 6     BY: MR. WAIS                              72                   101

 7     WITNESSES FOR
       THE DEFENDANT:
 8
       FERRARA, LAWRENCE
 9     BY: MR. MOVIT              103
       BY: MR. KAHN                              114
10
       KING, JASON
11     BY: MR. ALBERTSON          124                    174
       BY: MR. KAYIRA                            159
12

13     EINHORN, MICHAEL
       (VIA VIDEOTAPE DEPOSITION) 176
14

15                EXHIBITS                  RECEIVED

16                 111                           20
                   116                           28
17
                   117 PG. 1                     106
18                 89 PG. 59                     108

19
          JURY INSTRUCTIONS                                     177
20

21

22

23

24

25



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 5 of 28 Page ID
                                 #:10681
                                                                               4


 1     LOS ANGELES, CALIFORNIA; WEDNESDAY, JULY 31, 2019; 10:00 A.M.

 2                                        - - -

 3                  THE CLERK:    Calling Calendar Item 1.

 4                  Case No. CV 15-5642.

 5                  Marcus Gray versus Katy Perry, et al.

 6                  Counsel, please state your appearances.

 7                    (Appearances as heretofore stated.)

 8                  THE COURT:    Okay.    I don't want to get into a

 9     discussion given the time and everything, but as you can see,

10     I tried with my law clerks to not have a three-page

11     stipulation but to set forth what is in your stipulation in a

12     more economical way.       You can double-check it.    I think we're

13     right but . . .

14                  MS. LEPERA:    For the record, Your Honor, the

15     numbers for Kobalt & Warner Brothers were stated in the

16     stipulation to be a net number, not a gross number.

17                  THE COURT:    Okay.    So we'll correct that.

18                  If you would just -- you can interlineate or

19     something.

20                  MS. COHEN:    Your Honor, we have one issue to take

21     up with the Court.

22                  THE COURT:    Yes.

23                  MS. COHEN:    As Your Honor is aware, the plaintiffs

24     previously designated Dr. Michael Einhorn, primarily on the

25     issue of actual damages, and plaintiffs announced Monday that



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 6 of 28 Page ID
                                 #:10682
                                                                            15


 1     Q.    And so you would agree that Capitol Records wants to

 2     sell as many records as possible; right?

 3     A.    Yes.

 4     Q.    And that was true for the Prism album; correct?

 5     A.    Correct.

 6     Q.    And isn't it true that in general, the label will

 7     release certain tracks from an album at certain times to

 8     generate momentum or to keep up momentum for the sale of an

 9     album?

10     A.    That's correct.

11     Q.    And we've heard evidence in this case that Dark Horse

12     was one of five singles from the Prism album.         Do you have

13     any reason to disagree with that?

14     A.    No.

15     Q.    And the singles from an album are the ones that are

16     played on the radio; is that right?

17     A.    Uh, they would -- you would designate singles that you

18     would want to succeed and be on the radio.        It doesn't

19     necessarily mean you will get that response.

20     Q.    And are you aware that Dark Horse was a promotional

21     single?

22     A.    Uh, how would you define that?

23     Q.    Um, similar to the . . .

24     A.    It would fall in the category of a single?

25     Q.    Yes.   It would fall in a category of single, but it was



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 7 of 28 Page ID
                                 #:10683
                                                                            16


 1     intended to generate momentum or keep up momentum for the

 2     sale of the album; is that right?

 3     A.    Yes, that's correct.

 4                   MR. WAIS:    Calls for speculation.

 5                   THE COURT:   Overruled.   The answer will stand.

 6     BY MS. COHEN:

 7     Q.    And you testified previously that Capitol Records puts

 8     out singles sometimes ahead of the primary release of the

 9     album to generate interest; right?

10     A.    Yes.

11     Q.    Okay.    And so that's really what we mean by promotional

12     single, that Dark Horse was one of those promotional singles.

13     A.    Are you specifically referring to release ahead of the

14     record or just the fact that it was a promotional single?

15     Q.    Well, was it released before the record?

16     A.    I believe it was not.      It was not the first single.

17     Q.    It wasn't the first single, but was it released before

18     the record?

19     A.    I think it was.      I'm not absolutely sure, but I think we

20     do have release dates in the documentation.

21     Q.    You're not sure.

22     A.    I believe it was released after the release date of the

23     album.

24     Q.    Are you aware, sir, that the song Dark Horse had a

25     promotional music video?



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 8 of 28 Page ID
                                 #:10684
                                                                            17


 1     A.    Yes.

 2     Q.    And are you aware that the budget for the music video

 3     was over a million dollars?

 4     A.    Yes.

 5     Q.    And it's true that not every song on the Prism album had

 6     a video; is that right?

 7     A.    That's correct.

 8     Q.    And is it true that Capitol Records -- that only the

 9     songs that Capitol Records believes will resonate most with

10     consumers is chosen for a video?

11                  MR. WAIS:   Objection, vague and ambiguous.

12                  THE WITNESS:   I mean, that -- that requires

13     speculation.    Yeah, the intent is to find tracks that would

14     resonate with the fans.

15     BY MS. COHEN:

16     Q.    And it's true that Capital Records maintains records

17     showing radio play of songs; is that right?

18     A.    Yes.

19     Q.    And, in fact, Capitol Records produced business records

20     in this case which show radio play of all -- um, well, of

21     four of the singles from the Prism album; is that correct?

22     A.    That's correct.

23     Q.    And these were documents that were queried from the

24     Capitol Records system.

25     A.    Well, it uses a third party, uh, information source, but



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 9 of 28 Page ID
                                 #:10685
                                                                            27


 1     BY MS. COHEN:

 2     Q.    If you know based on your understanding of this

 3     document?

 4                   THE COURT:   Okay.   You can answer that.

 5                   THE WITNESS:   I'm sorry, ask it again.

 6     BY MS. COHEN:

 7     Q.    I believe I asked if you know whether the popularity of

 8     all of the singles from the Prism album were equal as far as

 9     radio plays were concerned.

10     A.    They were not equal in terms of radio play.

11     Q.    Okay.    I'm gonna move on now to discuss some of the

12     financial documents that were produced by Capitol Records.

13     Um, in this litigation, the plaintiffs requested documents

14     showing revenue received by Capitol Records as a result of

15     its exploitation of Dark Horse.       Do you recall that?

16     A.    Yes.

17     Q.    And you oversaw the production of those documents.         Is

18     that true?

19     A.    That's correct.

20     Q.    And you reviewed the documents to insure their accuracy;

21     is that right?

22     A.    Yes.

23     Q.    And the parties have marked the joint Exhibit No. 116

24     which is in the white binder in front of you.         Can you take a

25     look at it and let me know if you recognize that as the



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 10 of 28 Page ID
                                  #:10686
                                                                            28


  1    production of financial documents produced by Capitol

  2    Records?

  3    A.    Yes, this is what we produced.

  4                 MS. COHEN:    Your Honor, I'd like to move for the

  5    admission of Exhibit 116.

  6                 MR. WAIS:    No objection.

  7                 THE COURT:    Okay.

  8                             (Exhibit 116 admitted.)

  9    BY MS. COHEN:

10     Q.    So, sir, first, I'm going to ask you to take a look at

11     116-2.   Do you recognize this as profit and loss statements

12     Capitol Records prepared in this litigation related to Dark

13     Horse?

14     A.    Yes.

15     Q.    And you said before that you helped prepare this

16     document; is that right?

17     A.    Yes.

18     Q.    And so, generally speaking, the top portion of the

19     document reflects what Capitol Records --

20                  MR. WAIS:    Objection.

21     BY MS. COHEN:

22     Q.    -- claims as revenue attributable to Dark Horse; is that

23     right?

24                  MR. WAIS:    Argumentative.

25                  THE COURT:    Overruled.



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 11 of 28 Page ID
                                  #:10687
                                                                            29


  1                  THE WITNESS:   Yes.

  2    BY MS. COHEN:

  3    Q.    Okay.    And that's shown in the figure 12,402,637.

  4    A.    That's correct.

  5    Q.    And the bottom portion of this document reflects what

  6    Capitol Records claims as costs and expenses related to Dark

  7    Horse; is that right?

  8    A.    That's correct.

  9    Q.    And that amount is $11,772,912; is that right?

10     A.    That's correct.

11     Q.    And then what you do to compute profits is you subtract

12     the total claimed costs and expenses from the claimed

13     revenues, and you come up with a total profit of $629,725.

14     A.    That's correct.

15     Q.    And so $629,725 is all the profits that Capitol Records

16     claims it made from the exploitation of Dark Horse; correct?

17     A.    That's correct.

18     Q.    And is it true that Capitol Records prepared this

19     document and the calculation contained within it exclusively

20     for the purpose of this litigation?

21     A.    That's correct.

22     Q.    Prior to this litigation, this document did not exist;

23     right?

24     A.    Right.

25     Q.    Capitol Records had not allocated revenues or costs



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 12 of 28 Page ID
                                  #:10688
                                                                            30


  1    specific to Dark Horse in this manner prior to the

  2    litigation; right?

  3    A.    That's correct.

  4    Q.    So looking back at the top of the document related to

  5    revenues, Capitol Records identified four categories

  6    contributing to total net revenue; is that correct?

  7    A.    Yes.

  8    Q.    And those are domestic net physical sales, domestic

  9    digital sales revenue, domestic licensing income and

10     ancillary income; is that right?

11     A.    Correct.

12     Q.    And Capitol produced backup documents that purport to

13     show the revenue received in each of these categories; is

14     that right?

15     A.    That's right.

16     Q.    Okay.    Let's talk about the net physical sales first.

17     I'm gonna ask you to turn to Tab 2 in your binder,

18     Exhibit 116, page 3.     Sir, is this one-page document, does

19     this one-page document, uh, purport to show the revenue that

20     Capitol Records received as a result of physical sales of the

21     Prism album?

22     A.    Of the Prism album or the Dark Horse track?

23     Q.    Well, the Prism album.

24     A.    Yes, it does have total revenue for the Prism album.

25     Q.    And is it true, sir, that, um, in -- in the column



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 13 of 28 Page ID
                                  #:10689
                                                                            48


  1    BY MS. COHEN:

  2    Q.    Does that refresh your recollection, sir?

  3    A.    Yes.

  4    Q.    Okay.    And did you previously testify that --

  5                  THE COURT:   Wait, wait, wait.   Wait.

  6                  The question is having refreshed your recollection.

  7    BY MS. COHEN:

  8    Q.    Having refreshed your recollection, sir . . .

  9                  THE COURT:   Does -- does that . . .

10     BY MS. COHEN:

11     Q.    Does that change your answer to my previous question?

12     A.    I -- I think I'm saying the same thing, but it might

13     sound different, but this is -- in this comment, I was

14     referring to whether or not should we recoup our unrecouped

15     and whether or not a payment was made.

16                   What we're showing here is accrued royalties which

17     is the expense that we will owe eventually to the artist, but

18     there are -- you know, there's nuances in the recording

19     business that would, uh, limit that payment if there was a

20     previous advance made so that's what I was referring to here.

21     Q.    And that's because in your contract with the artist,

22     certain amounts of expenses have to be recouped before the

23     artist gets paid royalties; is that right?

24     A.    That's correct, because an advance may have been made

25     and that's effectively a premium of royalties.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 14 of 28 Page ID
                                  #:10690
                                                                            49


  1    Q.      Okay.   And so in the document, Exhibit 116, page 2 in

  2    the profit and loss statement, all the royalties that are

  3    listed there, the ones we just talked about were domestic

  4    licensing royalty expenses.      You don't know for sure that

  5    those were actually paid to the artist; right?

  6    A.      I have not validated that a payment was made as part of

  7    the process of preparing this, but it would be -- it would be

  8    standard procedure to do that.       I -- I can't say that I

  9    validated, and that check was cut.

10     Q.      And same thing for the accrued artist producer royalties

11     and the accrued copyright royalties which account for over

12     $4 million; is that right?

13     A.      That's correct.

14     Q.      You accrued royalties, but you don't know for sure if

15     they actually were paid.

16     A.      I don't know for sure.

17     Q.      Now, let's talk about manufacturing costs.      This is

18     Tab 4 in your binder.      Exhibit 116, page 9.     DO you recognize

19     this document, sir?

20     A.      Yes.

21     Q.      And this document says -- at the top, IT reflects

22     manufacturing costs, says Katy Perry Dark Horse.         Do you see

23     that?

24     A.      Yes.

25     Q.      Okay.   And the amount listed at the bottom here shows



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 15 of 28 Page ID
                                  #:10691
                                                                            61


  1    A.    That's correct.

  2    Q.    And isn't it true that at your deposition, we went

  3    through each of these categories of expenses, and you were

  4    not able to identify any that were directly related to the

  5    production of Dark Horse?

  6    A.    The way that we track overhead would make it impossible

  7    to -- to fulfill that request.       So that's why I've come up

  8    with the -- the approach to allocate overhead based on sales

  9    which is an indicator of how much the label was working on

10     that product.    Um, we don't --

11                  Like a law firm, we don't track hours so we would

12     not be able to specifically say what each person did in -- in

13     working in their respective job on that -- on that, uh,

14     release, but I can assure you that with a -- with a release

15     of this size, it touched everyone's label.

16     Q.    So rent, for instance.     Did Capitol Records have to pay

17     more rent in order to generate the revenue related to Dark

18     Horse?

19     A.    No, they had to pay rent to house the people that were

20     doing the work.

21     Q.    Same question with salary.      Salaries are fixed; correct?

22     A.    Yes.

23     Q.    So there was no increase salary payment as a result of

24     Dark Horse specifically; is that right?

25     A.    No, it -- it's utilization of their time, not



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 16 of 28 Page ID
                                  #:10692
                                                                            62


  1    incremental spend per full-time employee.

  2    Q.    So these salaries would have been paid regardless of

  3    whether Dark Horse was produced; is that right?

  4    A.    That's correct.

  5    Q.    Same with the rent.     The rent was going to be paid

  6    regardless of whether Dark Horse was produced.

  7    A.    I mean, if we didn't have Katy Perry on the label, we

  8    might not have the same amount of overhead.         We'd probably

  9    have to scale back.     But generally speaking, I -- you know, I

10     understand your question.      It's a fixed cost so yes.

11     Q.    And you have severance included here.        Do you know

12     whether any employee was let go or fired as a result of the

13     production of Dark Horse?

14     A.    Well, I think you're looking at the studio overhead

15     which is something we deducted.       So everything you're looking

16     at here was taken out of the overhead for, um, the Capitol

17     operations.    Part of -- part of Capitol is a logistic deal,

18     but I've taken that out of the overhead cause that was not

19     attributable to Katy Perry.      So this is actually a deduction

20     from overhead that you're looking at.

21     Q.    Where does it say that this is . . .

22     A.    On the first page, you'll see Capitol Studio's overhead

23     is a negative, minus five million three.        I'm reducing

24     overhead by that amount.

25     Q.    And you testified at your deposition then that the



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 17 of 28 Page ID
                                  #:10693
                                                                            63


  1    Capital Studio's overhead was removed because you couldn't

  2    connect it directly to Dark Horse; is that right?

  3    A.      That's correct.

  4    Q.      And so in looking at Exhibit 116, the exhibit that

  5    starts 116, page 81, can you point me to which document

  6    related to overhead expenses represents the categories of

  7    overhead that you are claiming related to Dark Horse?

  8    A.      I think it would be the previous page.      Um, 116-91, for

  9    instance.

10     Q.      Pension, in general, is a salary insofar as it's a fixed

11     cost?

12     A.      An employee-related cost, yes.

13     Q.      And so those pensions were not paid because of the

14     creation of Dark Horse; is that right?

15     A.      No, it's a component of the employee salary package.

16                  THE COURT:   Ms. Cohen, how much longer do you have

17     to go?    The reporter needs a break.      I have a noon

18     proceeding.    So if we take a break at this point -- I'd

19     rather go another 15 minutes and then give the reporter a

20     break before noon.

21                  MS. COHEN:   I'm very close to finishing.

22                  THE COURT:   Yeah, let's see if we can get you

23     finished up.

24     BY MS. COHEN:

25     Q.      So just -- just to finish up here, Mr. Drellishak, is



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 18 of 28 Page ID
                                  #:10694
                                                                            64


  1    there any category that you're able to identify as far as

  2    overhead goes that would not exist as an expense but for

  3    Capitol Records' creation -- production of Dark Horse?

  4    A.    As I said before, the -- the size of the -- the label

  5    would have to be appropriate with the size of the revenue

  6    that we derive.     A release like this was a big part of the

  7    revenue.    If we didn't have an artist like Katy Perry, we

  8    wouldn't have as many people employed.         So while not

  9    directly, um, associated with a specific release, uh, if we

10     didn't have Katy Perry on the roster, Capitol's overhead

11     would be smaller.

12                 MS. COHEN:    That's all the questions I have.

13                 THE COURT:    Okay.   Why don't we take our break now.

14                 Um, ladies and gentlemen, why don't you plan to

15     return, uh, at quarter to 1:00, and we'll pick up at that

16     point in time.

17                 THE CLERK:    All rise.

18                              (Jury not present.)

19                 THE CLERK:    Please be seated.

20                 THE COURT:    Just for planning purposes, what do you

21     think is a good time for your cross of the witness?

22                 MR. WAIS:    Um, probably like 45 minutes to an hour.

23                 THE COURT:    Okay.   And then the experts, how long

24     are they gonna be?

25                 MR. MOVIT:    Uh, Dr. Lawrence Ferrara should be



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 19 of 28 Page ID
                                  #:10695
                                                                           110


  1    Ostinato No. 2.     And you further informed us that you

  2    identified those in red, those notes which are Ostinato

  3    No. 2.

  4                What was the next step of your methodology?

  5    A.    The next step was to provide a quantification, to

  6    quantify the number of those highlighted notes.         That is all

  7    of the notes that Dr. Decker has put in issue as a percentage

  8    of the totality.     I counted all of those notes.

  9                There are 207 notes Dr. Decker has placed in issue

10     which includes all of the repeats of Ostinato No. 2

11     throughout Dark Horse.      The entirety of this transcription is

12     that there are 2,865 notes in all in Dark Horse.         And so in

13     keeping with the methodology that I just described, 207 notes

14     at issue is 7.2 percent of all of the notes in the Dark Horse

15     composition.

16     Q.    And what was the next step in your methodology,

17     Dr. Ferrara?

18     A.    To the extent that the lyrics are not at issue and the

19     lyrics in my working in the music industry in this capacity

20     over the last quarter century, the lyrics have been presented

21     to me as 50 percent of the composition and the music

22     50 percent of the composition.       Not suggesting that that is

23     the way it must be.

24                 What I write in my assessment report is if the

25     lyrics are 50 percent of the composition and the music is



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 20 of 28 Page ID
                                  #:10696
                                                                           111


  1    50 percent of the overall Dark Horse composition, the first

  2    point is that a 7.2 percent of the notes at issue is

  3    7.2 percent of the music which is 50 percent if one accepts

  4    that division of the overall Dark Horse composition.

  5                  To the extent that one does accept that it's 7.2

  6    percent of 50 percent of Dark Horse, then therefore it is, of

  7    course, 30.6 percent of the totality of the Dark Horse

  8    composition.

  9    Q.    Okay.    Thank you, Dr. Ferrara.

10                   Now that you've described your quantitative value

11     assessment, could you please your qualitative value

12     assessment?

13     A.    Yes.    One of the factors in implementing a qualitative

14     value assessment is to identify what I consider to be the

15     hook, the most memorable part of the music at issue that is

16     in Dark Horse and all of the rest of the music that is in

17     Dark Horse.     And in my opinion, the hook, the most memorable

18     part of Dark Horse is in the chorus.

19                   I mentioned in my direct testimony last week that

20     the term hook is often interchanged with the term chorus.           In

21     fact, sometimes they're conjoined and we simply call it the

22     hook chorus because most of the time, the hook of a song is

23     in the chorus.     In my opinion the hook in Dark Horse is very

24     clearly in the sung vocal melody by Katy Perry and the lyrics

25     in the choruses of Dark Horse.



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 21 of 28 Page ID
                                  #:10697
                                                                           142


  1    money.   What drives singles are marketing efforts.

  2    Q.    And so what were some of the marketing efforts for Dark

  3    Horse?

  4    A.    The marketing efforts for Dark Horse were enormous.

  5                So we can start, if you look at this time line

  6    here, in August of 2013 months before the official release of

  7    Dark Horse, Katy Perry partnered with two brands, two major

  8    brands, Pepsi and MTV to, um, produce an innovative marketing

  9    campaign that would introduce Dark Horse to her fans.

10                 So this campaign was an interactive campaign in

11     which Dark Horse and another song from the album Prism

12     Walking on Air were considered to be, uh, promotional

13     singles.    People had not heard them yet, but what fans could

14     do is use their smart phones, enter a hashtags and hear

15     snippets of those songs, and they could vote on whether they

16     wanted Dark Horse or Walking on Air to be the single of

17     choice that would ultimately be released.

18                 This is very unusual in the industry.       Fans don't

19     often have that kind of level of choice and access, but it

20     was an interesting branding idea to generate visibility

21     around the single.     So Dark Horse was not officially released

22     by the label Capitol until December of 2013, but it had been

23     circulating in the marketplace.

24                 Fans had heard it since August of 2013 because of

25     this Pepsi MTV marketing campaign.       So that helped really



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 22 of 28 Page ID
                                  #:10698
                                                                           143


  1    drive the single to have that branding effort happening so

  2    many months earlier.

  3    Q.     And did Capitol expend resources on getting the single

  4    out?

  5    A.     Sure.    So we move forward in the time line to

  6    December of 2013 and Dark Horse is now officially released as

  7    a single by Capitol.      And by official release when you move

  8    from a song to a single, what that means is a record label

  9    has decided to invest money and resources to turn into it a

10     single and to promote it to radio and perhaps even to make a

11     video.

12                    So Capitol spent about $1.1 million to market Dark

13     Horse as a single and I can assure you that is a great deal

14     of money at any time whether we're talking about 2013 or now

15     that's a lot of money spent, but they wanted to make it a

16     hit.   It had already been circulating in the marketplace, but

17     now they wanted to make it a number one hit which it did

18     become a number one hit, um, about a month or a

19     month-and-a-half later.

20                    And one of the ways they did this was they made a

21     music video for Dark Horse which was quite expensive, um,

22     lavish and quite talked about as well.        And that was released

23     in February 2014.

24     Q.     And with the official release of the single of Dark

25     Horse, where that fit in the time line of the release of the



                            UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 23 of 28 Page ID
                                  #:10699
                                                                           144


  1    Prism album?

  2    A.    Um, so the Prism album was released in the fall of 2013

  3    and Dark Horse came out many months -- the video for Dark

  4    Horse came many months after that.       It came out in

  5    February of 2014.     So Dark Horse, again, had been circulating

  6    as a song.     It had been played on radio, but it was not an

  7    official release.

  8                  It was only because of the Pepsi and MTV campaign

  9    that Dark Horse had that kind of circulation.         They decided

10     in December, Capitol decided to release it as an official

11     single, and then about a month-and-a-half later once it had

12     gone to number one, they made a video of the single.           That

13     took it even further so that's the time line.

14     Q.    And are public performances considered part of

15     marketing?

16     A.    Sure.    So live performances of a single can also help

17     drive the success of that single.       Again, what we're talking

18     about in marketing is generating consumer awareness and

19     visibility.     So if you have Katy Perry singing the song,

20     that's gonna generate visibility, awareness and help lead to

21     success.

22                   Um, so here are some strategic performances that

23     Katy Perry did in conjunction with her label and others to

24     generate that kind of visibility for Dark Horse.         She

25     performed at the iHeart Radio Music Festival in the fall of



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 24 of 28 Page ID
                                  #:10700
                                                                           148


  1    considered all of those instrumental musical elements, the

  2    actual instrumental of Dark Horse looking at its underlying

  3    compositional elements.

  4    Q.    And any other factors that you considered secondary?

  5    A.    The final factor that I would consider to be a secondary

  6    factor is the production and arrangement of Dark Horse.          So

  7    in other words, people don't just go in a studio and suddenly

  8    magic happens.     It needs to be produced and producing is an

  9    artistic practice in which people pull together all these

10     compositional elements and realize them in the context of

11     technology as sound.

12                   All right.   So we're talking about the actual sound

13     and the sounds in Dark Horse themselves which also provide

14     value.   It's a very sleek, um, fascinating sound that you

15     hear in Dark Horse and that's the result of producers'

16     intervention, also the mixing and the mastering of Dark Horse

17     as well.

18     Q.    Was there anything in particular about the sound of Dark

19     Horse that was significant at the time?

20     A.    Sure.    In 2013 we had really never heard a song that

21     sounded exactly like Dark Horse.       And the reason for that is

22     because it was a fusion and a merger of several different

23     styles all at once.

24                   On one hand, it's a pop track.    And the reason that

25     you can call it a pop track is because it's structured like a



                           UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 25 of 28 Page ID
                                  #:10701
                                                                           149


  1    pop song with verses and choruses and a bridge.         And the

  2    chorus in particular defines it as a pop track because it has

  3    a kind of surging chorus that you often hear in contemporary

  4    pop music.

  5                 It also has a hip hop element.     So besides pop, you

  6    now have hip hop and that's primarily by way of Juicy J on

  7    the track as a feature.      You also have trap elements, and

  8    trap is a variant of hip hop that is minimalist, pared down,

  9    often kind of sleek, often in a kind of minor key melodic

10     mode.   It's quite a popular genre of music.        It has been

11     since the 2000s at least.      And the trap in Dark Horse comes

12     by way largely of Ostinato No. 2 in that track.

13                  And, um, finally, you also have EDM and EDM means

14     electronic dance music.      Another very popular contemporary

15     genre of music.     One of the ways you can hear, um, one of the

16     ways that defines EDM, and it has defined EDM for a long

17     time, is that often there will be a build-up from verses to

18     chorus and there's what you call a drop in EDM.         So after the

19     surging chorus, there's this moment where it continues to

20     surge, but it's called a drop and it's usually instrumental.

21                  You hear this in a lot of contemporary EDM and

22     EDM-influenced pop music like David Guetta and Calvin Harris

23     and others.    And Dark Horse has an EDM component because

24     there is a drop that happens after the chorus.

25                  So what you have is you have the merger of these



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 26 of 28 Page ID
                                  #:10702
                                                                           150


  1    different styles pop, hip hop, trap-influenced hip hop and

  2    EDM.   And that was a relatively novel fusion in 2013 and that

  3    novelty is one of the things that helped drive Dark Horse.

  4    It just didn't sound like anything and people were addicted

  5    to that sound.

  6    Q.     Are there other factors that you identified that

  7    contributed to Dark Horse's success?

  8    A.     Sure.   So I've identified also tertiary factors.       I've

  9    put lyrics as a tertiary factor.       Um, the lyrics in

10     Dark Horse are fun.     They're about romance and seduction.

11     They're using magic as a metaphor for romance one of pop

12     music's oldest subjects.      There was some speculation at the

13     time on the part of the fans and also journalists that Katy

14     Perry had come through a divorce was now dating pop musician

15     John Mayer and so some speculated the lyrics might be about

16     John Mayer or their relationship.       Whatever the case, it

17     provided intrigue, controversy.       That intrigue, that

18     controversy helps drive, um, success, but you can't imagine

19     the song without any lyrics at all.        Nonetheless, the lyrics

20     I considered to be a tertiary factor.

21     Q.     And any other factors that you considered tertiary?

22     A.     Sure.   So what I did here is I isolated music elements,

23     musical elements in Dark Horse.       So what I mean by this is if

24     you take any one musical element other than the hook because

25     I do think the hook is a secondary driving factor.          It's



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 27 of 28 Page ID
                                  #:10703
                                                                           151


  1    quite important.

  2                Can't imagine Dark Horse without the hook.        The

  3    hook drove Dark Horse.      However, any other musical element

  4    other than the hook, if you just kind of hypothetically pull

  5    it out of the song, it matters, but it's a tertiary factor

  6    because it doesn't drive the song in and of itself.

  7                And so if you pull out Ostinato No. 2 which is at

  8    the heart of this case, you pull out Ostinato No. 2 of

  9    Dark Horse, while Ostinato No. 2 has value, it's a relatively

10     insignificant value in relationship to these other much more

11     important driving factors.

12                 So I've included Ostinato No. 2 as part of the

13     collected musical and production elements as you see in

14     section -- in the secondary factors.        But if you isolated it

15     alone, I don't think it would drive the success of Dark

16     Horse.   In fact I'm sure nobody bought Dark Horse simply

17     because of Ostinato No. 2 alone so that's what I mean by

18     isolated musical elements.

19     Q.    Well, you mentioned Ostinato No. 2 as being part of what

20     makes Dark Horse have a trap style component.         In your view

21     is it a necessary component of that style that was part of

22     the fusion you mentioned?

23     A.    So Ostinato No. 2 does matter because, again, it's part

24     of those collected musical production elements that I

25     identified as secondary factors.       And, again, Ostinato No. 2



                          UNITED STATES DISTRICT COURT
Case 2:15-cv-05642-CAS-JC Document 499-6 Filed 11/20/19 Page 28 of 28 Page ID
                                  #:10704
                                                                           152


  1    does help provide the trap quality of Dark Horse that allows

  2    Dark Horse to be understood as a fusion between pop, hip hop,

  3    trap-influenced hip hop and EDM.

  4                  However, to my ears, Ostinato No. 2 is such a

  5    relatively simple and kind of basic ostinato pattern.          If you

  6    gave me a keyboard right now, I could probably come up with

  7    another ostinato pattern that could fit in Dark Horse

  8    interchangeably and it wouldn't make a great deal of

  9    difference to the sound or the success of that song.

10                   Um, I think there are a lot of ostinato patterns

11     that are similar in the context of trap music.         It's not a

12     super sophisticated genre in the sense of its musicality.

13     We're talking about just a few notes.        So I can think of

14     Ostinato No. 2 as relatively interchangeably with other kinds

15     of sounds that you hear in the context of trap.         And for that

16     reason, I only consider it to be a relatively insignificant

17     or minor part of the success of Dark Horse.

18     Q.    Okay.    And so you mentioned at the beginning there was a

19     second task that you worked on for this case, uh, with

20     respect to the album Prism.      What did you do with respect to

21     Prism?

22     A.    Sure.    So I was tasked also to assess the value of

23     Ostinato No. 2 to the success of Prism as an album, and I

24     came up with more factors as well and ranked them as primary

25     factors, secondary factors and tertiary factors.



                           UNITED STATES DISTRICT COURT
